

116 S3211 IS: Clean Water Allotment Modernization Act
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3211IN THE SENATE OF THE UNITED STATESJanuary 16, 2020Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to modify certain allotments under that Act, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Water Allotment Modernization Act. 2.Modifications to allotments under Federal Water Pollution Control ActSection 205 of the Federal Water Pollution Control Act (33 U.S.C. 1285) is amended—
 (1)by striking the section designation and heading and all that follows through the end of subsection (a) and inserting the following:
				
					205.Allotments
						(a)Fiscal years 2021 and thereafter
 (1)In generalFor fiscal year 2021 and each fiscal year thereafter, of the amounts made available for the fiscal year, the Administrator shall make allotments to States and territories and possessions of the United States in accordance with this subsection.
							(2)Fiscal years 2021 and 2022
 (A)Certain territories and possessionsNotwithstanding any other provision of this section, subject to subparagraph (C), for each of fiscal years 2021 and 2022, of the amounts made available for the fiscal year, the Administrator shall initially provide under this subsection to each territory or possession of the United States (other than the Commonwealth of Puerto Rico) an allotment of not less than the allotment described in the following table:Territory or possessionAllotmentAmerican Samoa0.004063Guam0.006328Northern Mariana Islands0.002250Virgin Islands0.002358.
 (B)States, District of Columbia, and Puerto RicoNotwithstanding any other provision of this section, subject to subparagraph (C), for each of fiscal years 2021 and 2022, of the amounts made available for the fiscal year remaining after the allotments under subparagraph (A) are provided, each State, the District of Columbia, and the Commonwealth of Puerto Rico shall receive an allotment under this subsection of not less than the allotment described in the following table:StateAllotmentAlabama0.010697Alaska0.005000Arizona0.016651Arkansas0.005000California0.085481Colorado0.013329Connecticut0.011613Delaware0.005000District of Columbia0.005001Florida0.091324Georgia0.013990Hawaii0.005897Idaho0.006140Illinois0.034437Indiana0.019873Iowa0.010305Kansas0.010519Kentucky0.014435Louisiana0.033232Maine0.005894Maryland0.029054Massachusetts0.025852Michigan0.039307Minnesota0.017899Mississippi0.006992Missouri0.022532Montana0.005000Nebraska0.006313Nevada0.008674New Hampshire0.007609New Jersey0.041644New Mexico0.005000New York0.084044North Carolina0.020203North Dakota0.005000Ohio0.042865Oklahoma0.009182Oregon0.011879Pennsylvania0.030161Puerto Rico0.009931Rhode Island0.005113South Carolina0.007800South Dakota0.005000Tennessee0.011061Texas0.047631Utah0.005000Vermont0.005000Virginia0.027382Washington0.015596West Virginia0.011870Wisconsin0.020585Wyoming0.005000.
 (C)LimitationNotwithstanding any other provision of this section, for each of fiscal years 2021 and 2022, the Administrator may not decrease the amount provided to any State or territory or possession of the United States under this section by more than—
 (i)a percentage below the amount provided to the State or territory or possession of the United States under this section for fiscal year 2019 that is equal to the percentage decrease in total funding under this section, as compared to that total funding for fiscal year 2019, if the total funding remains below 95 percent of that fiscal year 2019 funding level; or
 (ii)5 percent below the amount provided to the State or territory or possession of the United States under this section for fiscal year 2019, if the total amount of funding under this section remains at or above 95 percent of that fiscal year 2019 funding level.
									(3)Allotment updates
 (A)In generalThe Administrator shall update the tables contained in paragraph (2) through application of the formula developed pursuant to subparagraph (B)—
 (i)by not later than September 30, 2022, to ensure updated allotments are in effect for fiscal year 2023; and
 (ii)thereafter, by not later than 1 year after the date of submission of any new clean watersheds needs survey and associated data under section 516(b)(1)(B).
									(B)Formula
 (i)In generalThe Administrator shall develop, by regulation, a formula for the calculation of allotments to States and territories and possessions of the United States under this section, in accordance with clauses (ii) and (iii).
									(ii)Requirements
 (I)BasesThe formula under clause (i) shall be developed based on— (aa)the State needs identified in the most recently available clean watersheds needs survey prepared by the Administrator under section 516(b)(1)(B);
 (bb)the State population results of the most recent decennial census; and (cc)the most recently available water quality impairment component ratio published by the Administrator for purposes of this Act.
 (II)WeightIn developing the formula under clause (i), the Administrator shall give— (aa)50-percent weight to the survey referred to in subclause (I)(aa);
 (bb)30-percent weight to the census referred to in subclause (I)(bb); and (cc)20-percent weight to the ratio referred to in subclause (I)(cc).
 (iii)LimitationNotwithstanding clause (ii), in developing the formula under this subparagraph, the Administrator may not increase the allotment to any State or territory or possession of the United States by more than 200 percent, or decrease the allotment to the State, territory, or possession by more than 25 percent, as compared to the allotment level established for the State or territory or possession of the United States under the previous formula.;
 (2)in subsection (g)(1), by striking shall not exceed 4 per centum. or $400,000 whichever amount is the greater and inserting shall not exceed the greater of 4 percent and $400,000; and (3)in subsection (m)(1), by striking for this fiscal year. and inserting for that fiscal year..